The plaintiffs’ petition for certification for appeal from the Appellate Court, 63 Conn. App. 748 (AC 19672), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the thirty day period for appeal to a zoning board of appeals under General Statutes § 8-7 was from the date of the zoning officer’s action and not from the date of notice of that action?
“2. Did the Appellate Court properly conclude that, under the circumstances of this case, the zoning board of appeals lacked subject matter jurisdiction over the plaintiffs’ appeal from the issuance of the building permit?”
*904The Supreme Court docket number is SC 16576.
William F. Gallagher, in support of the petition.
Decided September 13, 2001
VERTEFEIJILLE and ZARELLA, Js., did not participate in the consideration or decision of this petition.